 



EXHIBIT 10.21
FIRST AMENDMENT
     THIS FIRST AMENDMENT, dated as of February 7, 2005 (this “Amendment”) to
that certain Receivables Financing Agreement, dated as of December 9, 2004 (the
“Financing Agreement”), among HL Funding II, Inc., a Delaware corporation (the
“Borrower”), CAFCO, LLC, as an “Investor”, Citibank, N.A., as a “Bank”, Citicorp
North America, Inc., as the program agent (“Program Agent”) and as an “Investor
Agent”, HLI Operating Company, Inc., as “Servicer” (“HLIOC”) and Citibank, N.A.,
as the “Disbursement Agent”, and the other financial institutions from time to
time a party thereto, as “Investors”, “Banks” and/or “Investor Agents” (as each
such quoted term is defined in the Financing Agreement), is by and among the
Borrower, HLIOC, the Program Agent, the Bank, the Investor Agent, the Investor
and the Disbursement Agent. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Financing Agreement, as
amended hereby.
SECTION 1. Amendment. For valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and subject to the fulfillment of the conditions
set forth below, the parties hereto agree that the Financing Agreement is hereby
amended by deleting the definition of “Originator” in its entirety and
substituting the following in its stead:
“Originator” means each of the Persons designated as such on Schedule 1.01-4, as
such Schedule 1.01-4 may, notwithstanding Section 11.01 of the Financing
Agreement, be amended, restated, supplemented or otherwise modified from time to
time with the written consent of the Program Agent and the Borrower.
SECTION 2. Representations and Warranties. Each of the Borrower and Servicer
(each an “HL Person”) hereby severally represents and warrants to each Investor,
Bank, Investor Agent, the Program Agent and the Disbursement Agent that, as of
the Effective Date: (a) all of the representations and warranties of such HL
Person in the Financing Agreement and in the other Transaction Documents are
true and correct in all material respects on and as of the Effective Date as
though made to each Investor, Bank, Investor Agent, the Program Agent and the
Disbursement Agent on and as of such date (other than representations and
warranties which expressly speak or are deemed made as of a different date,
which representations shall be made only on such date), and (b) no Event of
Termination or Incipient Event of Termination has occurred and is continuing.
SECTION 3. Effective Date. This Amendment shall become effective as of the date
first above written (the “Effective Date”) upon the satisfaction of the
following conditions:
     (a) The Program Agent shall have received counterparts hereof executed by
each of the parties hereto; and
     (b) Each of the representations and warranties contained in this Amendment
shall be true and correct in all material respects on and as of the Effective
Date.
Citicorp North America, Inc./HL Funding II, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



SECTION 4. Miscellaneous.
     (a) This Amendment is a Transaction Document. The headings herein are for
convenience of reference only and shall not alter or otherwise affect the
meaning hereof.
     (b) On and after the Effective Date, each reference in the Financing
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
and each reference in the other Transaction Documents to the Financing
Agreement, shall mean and be a reference to the Financing Agreement as modified
hereby. Except to the extent specifically modified hereby, all of the terms of
the Financing Agreement and the other Transaction Documents remain unchanged and
in full force and effect and are hereby ratified and confirmed in all respects.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Investor, Bank,
Investor Agent or the Program Agent or Disbursement Agent under the Financing
Agreement or any of the Transaction Documents, nor obligate any Investor, Bank,
Investor Agent or the Program Agent or Disbursement Agent to agree to similar
amendments in the future.
SECTION 5. Counterparts; Facsimile Delivery. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
Citicorp North America, Inc./HL Funding II, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Investor, Bank, Investor Agent, Program Agent, Borrower,
Servicer and Disbursement Agent have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

               BORROWER: HL FUNDING II, INC.
      By:   /s/ Steven Esau       Name:   Steven Esau       Title:   Assistant
Secretary  

               SERVICER: HLI OPERATING COMPANY, INC.
      By:   /s/ Steven Esau       Name:   Steven Esau       Title:   Assistant
Secretary  

Signature Page to
Citicorp North America, Inc./HL Funding II, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



                   INVESTOR:   CAFCO, LLC
 
                By:   Citicorp North America, Inc.,
as Attorney-in Fact
 
           
 
      By:   /s/ Debbie Ng 
 
           
 
          Name: Debbie Ng
 
          Vice President

               PROGRAM AGENT: CITICORP NORTH AMERICA, INC.,
as Program Agent
      By:   /s/ Debbie Ng       Name:   Debbie Ng       Vice President   

               BANK: CITIBANK, N.A.
      By:   /s/ Debbie Ng     Name:   Debbie Ng     Vice President
Percentage: 100.00%   

               INVESTOR AGENT: CITICORP NORTH AMERICA, INC.
      By:   /s/ Debbie Ng       Name:   Debbie Ng       Title:   Vice President
 

Signature Page to
Citicorp North America, Inc./HL Funding II, Inc.
First Amendment

 



--------------------------------------------------------------------------------



 



               DISBURSEMENT AGENT: CITIBANK, N.A.
      By:   /s/ John Hannon       Name:   John Hannon       Title:   AVP  

Signature Page to
Citicorp North America, Inc./HL Funding II, Inc.
First Amendment

 